Title: Notes on the Connecticut Cession, 11 February 1799
From: Jefferson, Thomas
To: 


the bill for accepting the Connecticut cession Feb. 11. 99. in Senate
the claim of Connecticut is barred

1. by the prior charter to Virginia.

2. parties to every charter. king & people.
accordg. to legal principles the charter cannt be infringd but with consent of both parties
consent of people may be given

1. by express decln
2. by acquiescence

the Quo. War. never decided, and if it had been decided, could only affect the company, not the people, all the sbsqt proceedgs of crown & governors admitted the existence & oblign of the charter.
the grants of Pensva & Maryland acquiesced in in the long run,
confirmed by constn of Virga.
the proclmn of 1763. did not purport an abridgment, nor was there ever an acquiesce.
the will of the king to abridge a charter may be by express decln or by doing some act which manifests it, as limiting it by another grant.

2. therefore the Pensva charter abridged that to Connect.
cutting it quite across, it shewed the meang of the king to limit Con. by Pensva.
the king could never intend the parts of Con. E. & W. of Pensva shd be undr 1. govmt
3. the reservn in the original Plymouth grant saves the charter of Virga
the charter to Connect. was meant to be carved out of the original Plymouth grant.

4. the settlemt of the Western boundary of Con. by Nichols & other commrs. valid
this settlemt notifd. to Connect. at the time of their patent.
 the Government of Con. subscribe to that settlemt.
 the agents of Conn. acknolege that boundary before the board of trade in Engld
 the Governor in his correspdce with Penn on the invasion of Wyoming admits it
the legislature of Conn. acknoleged it see Smith’s pamphlet

